Case 19-00048-dd   Doc 3   Filed 01/04/19 Entered 01/04/19 07:56:32   Desc Chapter
                                13 Plan Page 1 of 8
Case 19-00048-dd   Doc 3   Filed 01/04/19 Entered 01/04/19 07:56:32   Desc Chapter
                                13 Plan Page 2 of 8
Case 19-00048-dd   Doc 3   Filed 01/04/19 Entered 01/04/19 07:56:32   Desc Chapter
                                13 Plan Page 3 of 8
Case 19-00048-dd   Doc 3   Filed 01/04/19 Entered 01/04/19 07:56:32   Desc Chapter
                                13 Plan Page 4 of 8
Case 19-00048-dd   Doc 3   Filed 01/04/19 Entered 01/04/19 07:56:32   Desc Chapter
                                13 Plan Page 5 of 8
Case 19-00048-dd   Doc 3   Filed 01/04/19 Entered 01/04/19 07:56:32   Desc Chapter
                                13 Plan Page 6 of 8
Case 19-00048-dd   Doc 3   Filed 01/04/19 Entered 01/04/19 07:56:32   Desc Chapter
                                13 Plan Page 7 of 8
Case 19-00048-dd   Doc 3   Filed 01/04/19 Entered 01/04/19 07:56:32   Desc Chapter
                                13 Plan Page 8 of 8
